Citation Nr: 1003793	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left leg disorder 
(claimed as pain, numbness, tingling), to include as 
secondary to service-connected status-post right knee total 
arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that decision, the RO denied entitlement to 
service connection for sleep apnea and a left leg disorder.  
Jurisdiction over this case was subsequently returned to the 
VARO in Boise, Idaho, and that office forwarded the appeal to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2008 substantive appeal (VA Form 9), the 
Veteran checked the box indicating that he wanted a hearing 
at a local VA office before a Veterans Law Judge (VLJ) of the 
Board.  There is nothing in the claims file indicating that 
the Veteran has withdrawn this request, or that such a 
hearing (a Travel Board hearing) has been scheduled.

As the Veteran has the right to a Travel Board hearing, but 
one has not been scheduled, a remand is required for such a 
hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


